Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 28, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142650 & (97)(98)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142650
                                                                     COA: 288048
                                                                     Berrien CC: 08-401841-FC
  SHERJUAN ERWIN HAMILTON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 28, 2010 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motions to remand are
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 28, 2011                       _________________________________________
         h0620                                                                  Clerk